eatldivCase 1:20-cv-22193-KMW- Document 1 Entered on FLSD Docket 05/27/2020 Page 1 of 2
Cas,- 'J              . .. ...
                             - xx
                                    .<.
                                    '

Jud -           ..
                         '                 United States D istrictE ourt
M otn ifp            iku pu$               Southern DistrictofFlorida           FILED B                   12t'
                                                                                                           . tCD
                                                                                                              a.
Recelpt#
      Ricardoa4.Ballester,EstatesofEleneGarcia,                                      Ml         6 2222
            Property ownersofApttheTresorTower                       CASE Aè.
                                                                            *         ANGEIA E.NoauE
                                                                                           ..

                                            PLAIN TIFFS.                             CLERK U s Dls'cc'c
                                                                                     s.D.oFfuk,.MI
                                                                                                 kMI
                            Izr
                              tk.
      Fontaibleau Florida LLC,Ftla/l/aeâ/eclz Tower II,LLC                      CLASS A C TION
     GeofreyJftCahen,AdanKlein,GraceM ora,AustraliaRodriguez,
     ClaraPantin,Deyy rerStz
                           f/ke,M arianoRodriguez                                 ct/wz#zaèNz
                                             D EFEN DAN T

                     COM PLA IN T F OR CON SPIR A TION TO D E FR A UD PR O PER TY
                     A B USE OF A PER SO N W ITH D ISA BILITY AN D M ON OP OLIO

      (Q-RicardoW.Ballesterissoonandisone/w/ universalinheritorof ElenaGatcia.
      (fI
        )-EstateofElena Garciaincluding citizen includeApt-3315of TresorTowerandpeopleto deferent'
                                                                                                 s
            Country (UnionEuropean-spain).
      (iill-property ownersof TresorTowerarefrom dW erentStatesandCountries.
      (iv)-Geofrey fk/lezl,AdànKlein,GraceM ora,AustraliaRodriguez,ClaraPantin areemployeesof
            FontainebleauHotelandF B. TowerII,nameasF:,.Clan and citizentoStatedofFlorida.
      (v)-DeyffrerS/-f/'reistheowneroftheHotelandM arianoRodriguezisthechiefqfviolationsofthe
           fR@ ofM iamiBeachduring events.

                                          JURISDICTION OfPARTYS
      (iil
         )-ThePlaintW 's isownersarefrom dW erentStatesJaffCountrythedefendantisCorporation'Jof
           FloridaandcitizenofstatesofFlorida.ThisCourthaveJurisdictionsundertheConstitutions.
                                                         A cts:

     1-AllthemembersoftheFontainebleauClan cospirated&mong themselveswith theobjectivetoown
       theproperty ofElena whichisApt3315using asart6cialofcrimeafalselaw suit.
     2-Adan Keinconspiratedwith M arianoRodrigueztoimposqfnesandsanctionsagainsttheproperty
       ofElena.
     3-ClaraPantin andAustraliaRodriguezalsounitedatheconspiracy denying rightstodccessofthe
       DocumentsofpoweroftheAssociation indispensablejèrthedefenseandJccen'oftheproperty
     4-Geofref-k/lca,Adan Kleinand GraceJ'
                                         lbrccospiratedtoblackmailtheJudgeBronwyn C'  .M illerin
       theCase:12-16433-CA 04 toretractherconcedesorderagainstherinfavortotheStateofElena.
     5-TheF:#.Clan utilizesitspowertoprivy accesstheownkrsto therepropertiestiring them in many
       HW.1w such as violating thereprivacy entering there addresses illegally and impeding them to rent
       A nd suing them .
    Case 1:20-cv-22193-KMW Document 1 Entered on FLSD Docket 05/27/2020 Page 2 of 2

                                        CO UN T-I
                   Conspiracy to violate civilR ightsStatute 42 E S.C'
                                                                     .1983.
         Fontaibleauinc,Fontainebleau Tower11, Geoffrey Cahen,Adam Klein,GraceM ora,
           AustraliaRodriguez,ClaraPantin,Deyffrerskf/ke,M arianoRodriguez.
TheA ctions described en paragraphs 1-4 violates these rights.

                                       C O UN T-H
                               Conspiracy toDefraud
         Fontaibleauinc,H ntainebleau F/y'er11, Geoffrey Cahen,Adam Klein,GraceAo rl,Deyffrer
51y-/re..
TheA ctions described en paragraphs 1-4 violateF ederalstatutes.

                                        CO UN T-III
                                Abuseantltortureofa disabledperson.
            Fontaibleauinc,FontainebleattTower11, Geoffrey Cahen,Adam Klein,GraceM ora.
                                        CO UN T-IV
                                   AbuseqfM onopolyposition.
            Fontaibleau Jac,Fontainebleau Towqr11,Adamxlein,GraceM ora,DeyffrerSoffre..
                                       JUR F TRIA L
/=r.lztrialis necessary to reestablish Justice in theseA cts and reverse the harm done we solicited the
.

TridlJllr.p decides:

1-Fontainebleau re:llr.papt3315and itberestitutedtothestateofElena.
J-F/leJury estqblisltacompensationfortheharm donebye theF B.clan andmembersoftheclan and
  among àllpay a20% ofthiscompensation.
3-ExcludeFontainebleau oftheproperty theypossesanditbereturnedtoit'sIegitimateowners/./'//lF
    apt.and doing so impeding //le to keep with there m onopoly activity.
                                                                               y,r
                                                                                 y
                                                                                 Z'
                                                                                  zp g ,
                                                                            '
                                                                            -7N e . sss
                                                                            ''
                                                                            ..
                                                                                         .




                                                                R icardo a4.B allesteros Pro-se
                                                            -   N o.06156-104
                                                                F.D .C.Pollock,Po B OX 40-50,
                                                                L.A .71467-4050

                              C ertificate ofService:

         C opy 'rhis C lassA ction C om plaintto serve :Fontaibleau Florida LL C.
         A ddress:4401 CollinsA venue,M iam iBeach,Flo4da 33140.
